  Case 16-25982       Doc 57      Filed 03/08/19 Entered 03/08/19 11:00:48          Desc Main
                                    Document     Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE                                               )       Chapter 7
                                                    )
Ramirez, Rex V                                      )       CASE NO. 16-25982
                                                    )
                                  Debtor(s).        )       Hon. Pamela S. Hollis


                               CERTIFICATE OF SERVICE

           I, Cindy M. Johnson, an attorney, certify that I served true and correct copies
of the Notice of Final Report to the debtor(s), the debtor(s) attorney, all parties in
interest, and all creditors (listed on the below service list) via electronic service on those
registered in the CM/ECF system and, for those not listed in the CM/ECF system, at the
addresses listed, by placing them in envelopes, properly addressed, with proper postage
prepaid, and depositing them in the United States Mail Chute at 140 S. Dearborn
Street, Chicago, Illinois at or before 5:00 p.m. on March 8, 2019.


Cindy M. Johnson                                    ___/s/ Cindy M. Johnson_____________
Chpater 7 Trustee
140 S. Dearborn St., Suite 1510
Chicago, IL 60603
312-345-1306
                                        SERVICE LIST


Electronic Mail Notice List

       Daniel L Giudice giudicelaw@gmail.com, giudice1413@gmail.com
       Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.epiqsystems.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Jose G Moreno nd-one@il.cslegal.com

Manual Notice List (the following, and see attached)

Alan D. Lasko & Associates, PC
alasko@adlassoc.com
              Case 16-25982   Doc 57   SERVICE  LIST
                                         Filed 03/08/19          Entered 03/08/19 11:00:48      Desc Main
                                            Document             Page 2 of 2
Rex V Ramirez                          Cach LLC                                     Cavalry SPV I, LLC
21542 Freeport Court                   c/o John C. Bonewicz PC                      500 Summit Lake Drive, Ste 400
Plainfield, IL 60544-6093              350 N Orleans Suite 300                      Valhalla, NY 10595-2321
                                       Chicago, IL 60654-1607
Cavalry SPV I, LLC                     Chase Bank USA                               Faith Catindig
PO Box 27288                           PO Box 15928                                 3401 Gramercy Way
Tempe, AZ 85285-7288                   Wilmington, DE 19850                         Mount Laurel, NJ 08054-6740

Jared Jewelers                         Lorene Duran                                 NATIONSTAR MORTGAGE LLC
375 Ghent Road                         1524 Laurel Oaks Drive                       C/O Codilis & Associates, P.C.
Akron, OH 44333-4601                   Streamwood, IL 60107-3315                    15W030 North Frontage Rd.
                                                                                    Suite 100
                                                                                    Burr Ridge, IL 60527-6921
Nationstar Mortgage                    Schindler & Joyce
8950 Cypress Waters Blvd               1990 E. Algonquin Road
Irving, TX 75063                       Suite 180
                                       Schaumburg, IL 60173-4164
